Title: To John Adams from C. W. F. Dumas, 12 August 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            Lahaie 12e. Août 1783
          L’Assemblée d’Hollande, fort orageuse mercr[edi j]our de votre depart d’ici, [s’es]t separée jusqu’au 27 court. Il y a eu un tumulte à Arnhem en Gueldre, où la Garnison, qui S’étoit emparée de la maison de Ville, a du se soumettre, & délivrer l’hôtel à la Bourgeoisie, qui, sur son exemple, avoit chargé à balles. Le tout s’est passé Sans effusion de sang, mais à l’avantage de la Bourgeoisie, qui s’est conduite avec une sagesse admirable. Nous embrassons Mr. votre fils, & vous assurons de nos respects, / De V. E. Le très-humble / & très obeissant servit
          Dumas
         
          Translation
          Sir
            The Hague, 12 August 1783
          The assembly of Holland, very stormy on Wednesday, the day you left here, adjourned until the 27th of this month. There was an uproar at Arnhem in Gelderland, where the garrison, which had taken possession of the city hall, had to surrender and give the building over to the citizenry, who, following their example, had loaded their weapons. The entire affair happened without bloodshed but to the advantage of the citizenry, who acted with admirable wisdom.1 We send our affectionate greetings to your esteemed son and our respects to your excellency from your very humble and very obedient servant
          Dumas
        